In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-564 CV

____________________


LINDA MILLER, Appellant


V.


E. I. DU PONT DE NEMOURS, Appellee




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-151339




MEMORANDUM OPINION (1)
	On January 8, 2004, appellee E.I. Du Pont de Nemours filed a motion to dismiss
the appeal for lack of jurisdiction.  The appellant did not file a response to the motion.  On
November 12, 2003, the trial court ordered the appellant to return certain documents to
appellee Du Pont.  The appellant filed notice of appeal on December 4, 2003.  The notice
of appeal recites that the appeal is an accelerated appeal taken under Tex. R. App. P.
26.1(b).  The order is not an order for which an accelerated appeal may be taken.  See
Tex. Civ. Prac. & Rem. Code Ann. § 51.041 (Vernon Supp. 2004).  The appeal is
dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered February 5, 2004.
1. Tex. R. App. P. 47.4.